OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. ERANCO SOTO.
Leyes sobre contribuciones de naturaleza análoga a la que interpretamos en este pleito, fian sido objeto de fuerte debate y litigación en la mayor parte de los Estados y ge-neralmente la Corte Suprema de los Estados Unidos fia te-nido que decir la ultima palabra y aún sus decisiones no fian sido unánimes. No es extraño pues nuestra discrepan-cia, creyendo sostener sin embargo la verdadera interpreta-ción de nuestro estatuto, que es de origen americano, con-forme con la intención y propósito que tuvo la Legislatura al implantarlo en Puerto Rico.
La cuestión fundamental en este caso gira alrededor de lo prescrito en los artículos 317 y 322 del Código Político que fué aprobado en marzo 1 de 1902, y comprendidos en su Título IX con el nombre de “rentas.” Comp. 1911, pá-gina 577. La ley fué conocida bajo el nombre de “Bill Hollander”. Desde entonces se viene aplicando y con ex-cepción del caso de The France & N. Y. Medicine Co. v. Reily et al., 31 D.P.R. 650, de fecha más reciente, nada se había presentado que envolviera directamente la aplicación de los artículos citados en relación con las corporaciones domésticas.
*935La apelante, como corporación doméstica, presentó al Tesorero de Pnerto Rico con fines contributivos y para el año fiscal de 1922-23, nna planilla conteniendo la declara-ción de sns bienes. Se declaró en ella el número de accio-nes, dándole dicha apelante nn valor a la par de $100 cada nna ascendentes en total a $60,000, las ganancias no dividi-das que montaban a $6,190 y además los particulares de los siguientes bienes:
Efectivo en caja_ $6, 448. 66
Bonos de la Libertad_ 90, 537. 26
Acciones de corporaciones_ 11, 850. 00
Créditos hipotecarios_ 16, 000. 00
Notas a cobrar y otros créditos_' 14, 409. 65
Total_ $139, 245. 57
No existiendo inmuebles que deducir, el Tesorero simple-mente sometió únicamente a tasación el agregado de las acciones y las ganancias no divididas de la corporación montantes a $66,190, e impuso una contribución de $1,323.80, cuya suma se pagó bajo protesta, exigiéndose su devolución por este pleito.
La corte inferior declaró sin lugar la demanda y fundó su sentencia únicamente en el caso de The France & N. Y. Medicine Co. v. Reily et al., 31 D.P.R. 650. En dicho caso el Tesorero había impuesto a la demandante por ser una corporación doméstica, cierta contribución sobre el capital pagado y ganancias no divididas, pero la demandante ale-gaba que el Tesorero debió imponer la contribución sobre la propiedad tangible existente en Puerto Rico, y en tal sentido únicamente era objeto de contribución el valor de un automóvil que poseía la corporación en esta Isla; ale-gándose además que el sitio principal de sus negocios, así como de los bienes muebles e inmuebles, radicaba fuera de Puerto Rico.
Aunque en el presente caso la cuestión envuelta es ente-ramente distinta, sin embargo, el artículo 317 del Código Político en virtud del cual el Tesorero ha funcionado en *936cada caso imponiendo la contribución, fué objeto de algún estudio j como principios generales dijimos lo siguiente:
“Las corporaciones con motivo de su constitución especial están sujetas a un gravamen adicional en el que entran para la tasación de sus bienes elementos que no existen tratándose de individuos y los cuales pueden en efecto ser objeto de tasación sin dar lugar a .discriminación alguna en el sentido lugar.
“ ‘El poder del Estado para imponer contribución a los elemen-tos de valor que pueden ser objeto de contribución indicados en el párrafo anterior, no se limita a elegir un solo elemento con exclu-sión de los demás. Indudablemente que los elementos mismos re-presentan en mayor o menor grado los mismos principios funda-mentales del activo de la corporación. Cada uno de estos elemen-tos es, sin embargó, bajo ciertas circunstancias, materia adecuada de contribución, y está sin duda dentro del poder del Estado cuando éste no se encuentra restringido por limitaciones constitucionales, el fijar contribuciones a ellos de modo que sujeta a la corporación o a los accionistas a lo que en efecto equivale a una doble tasación. ¡Siendo diferentes los elementos mismos puede imponérseles contri-bución separadamente aunque el gravamen se impone sobre la misma" propiedad en cada caso.’ 26 R. C. L. 157 y 158.
“Aceptamos que el artículo 317 del Código Político nominal-mente habla de la contribución sobre la propiedad de las corpora-ciones, ó lo que es lo mismo, sobre el tercer elemento de que habla-mos más arriba, la propiedad de la corporación (corporate property), pero dado el método empleado por nuestro Código Político en dicho artículo 317 de tasar la propiedad personal mueble refi-riéndose a la intangible, indirectamente, pero de una manera ex-presa, la tasación alcanza el capital de la corporación (capital stock).
’“ ‘Hay muchos y diferentes métodos de imponer contribución á la propiedad de las corporaciones. En general los bienes inmuebles y' la propiedad personal tangible de tal naturaleza que tiene un sitio fijo en determinado lugar está sujeta a la tasación local donde está situada, y se alcanza el resto de la propiedad' de la corpora-ción indirectamente por medio de una contribución sobre el capital ó "la franquicia. Los bienes intangibles de una corporación pueden) sin embargo, quedar sujetos a una contribución sobre la propiedad, y. .ser valorada rebajando el valor en tasación de la propiedad" tangible de la corporación del valor total de su capital y bonos.’ 28
*937“De manera que se puede entender fácilmente que el método empleado por nuestro sistema de contribución para la tasación de corporaciones domésticas comprende propiedad inmueble y mueble tangible y la diferencia entre estas propiedades y el valor del capital y bonos más el sobrante y ganancias no divididas, representa la propiedad mueble intangible que debe someterse a tasación, por lo que se ve claramente, y de un modo expreso, que la contribución alcanza indirectamente al capital de la corporación (capital stock).
“ ‘En algunas jurisdicciones el valor de la propiedad personal, tangible e intangible, de una corporación se determina rebajando el costo de los bienes inmuebles pertenecientes a la corporación del total del capital social.’ 26 R.C.L. 179.
“La apelante insiste, sin embargo, que como se trata exclusiva-mente de contribuciones impuestas sobre la propiedad de corporacio-nes domésticas, que es bien claro que cuando sus bienes están fuera de la jurisdicción, permanentemente situados en otro Estado y allí invertidos en relación con sus negocios, no es legal la contribución a dichos bienes o a cualquier cosa que los pretenda substituir o re-presentar. Pero estas conclusiones de la apelante son tan absolu-tas que no responden a las disposiciones del Código Político que he-mos examinado ni están en armonía con la jurisprudencia aplicable en tales casos.
“Parece que el sistema de tasación de las corporaciones domés-ticas en la forma que hemos visto y que prescribe el artículo 317 del Código Político, impone a primera vista una contribución sobre la propiedad, pero realmente alcanza al capital de la sociedad en el remanente de la propiedad mueble intangible al deducir de ésta la propiedad real y la personal tangible. En tal caso parece que no se trata de una contribución sobre la propiedad propiamente dicha de la corporación sino más bien de un arbitrio (excise). En este sentido se hace importante saber en determinados sistemas de tasa-ción si es una u otra cosa lo que se impone, porque si la contribución es solamente un arbitrio (excise) el capital de la corporación (capital stock) es meramente la medida de la tasación y tanto la forma en que el capital esté invertido, así como la localización o situs de la pro-piedad, es inmaterial; pero por el contrario, si lo que se impone es una contribución sobre la propiedad, el capital de la corporación no puede ser tasado sin una deducción de la propiedad situada en otro Estado. Véase 26 R. C. L. 171.”
La parte apelante sostiene en el presente caso, sin embargo, y con ella la mayoría de esta Corte Suprema, que *938el artículo 317 del Código Político impone una contribución sobre la propiedad de la corporación, debiendo haberse he-cho la deducción de todos los bienes exentos de contribu-ción por ministerio de la ley.
Se aduce como argumento aquiles por la apelante y se adopta por la mayoría que el artículo 317 está comprendido en el Capítulo 1 bajo el epígrafe de “Tasación de la Pro-piedad” de la ley de rentas (Comp. 1911, p. 580) y que el vocablo “capital” que se usa en la ley no significa las ac-ciones (shares of stocli) en que está dividido el capital pa-gado de la corporación, sino que se refiere a todos sus bienes.
Podemos disponer de la primera parte del argumento diciendo que si la mera inclusión del artículo 317 en el ca-pítulo que trata de la “Tasación de la propiedad” fuera suficiente para definir su naturaleza y considerar que por eso sólo impone una contribución sobre la propiedad de la corporación y no en la forma de un arbitrio (excise), ¿cómo se explicaría entonces la inclusión en el mismo capítulo del artículo 320 que impone una contribución a los bancos sobre el capital en acciones en poder de los accionistas? El ape-lante parece admitir que este último artículo establece un arbitrio (excise) pero no explica ni se sorprende de que el legislador en ese particular haya incluido tal disposición imponiendo una contribución con el carácter de una fran-quicia en el capítulo primero que trata de la tasación de la propiedad. Tampoco tendría explicación la inclusión en el mismo capítulo 1 sobre “tasación de la propiedad” del ar-tículo 355 que prescribe en concepto de contribución “de franquicias” * * * cierto impuesto a determinadas cor-poraciones.
En nuestro concepto el legislador no ha hecho nada anor-mal al incluir el artículo 317 en el Título IX, Capítulo I del Código Político. Cualquiera que sea el nombre que se le dé al impuesto hay siempre un método de valuación. “Al considerarse la valuación del capital de una corporación *939(capital stock), es necesario averiguar en primer lugar si ese término, según está usado en una ley de contribución, se refiere meramente al capital en acciones ya emitido o al total de la propiedad de la corporación, por ejemplo, su capital. * * * Otro método bajo otros estatutos es ta-sar la propiedad de acuerdo con el valor actual o del mer-cado del número total de acciones que constituyen el capital nominal.” Cooley, Yol. 2, p. 1760-61. No encontramos después de esto la significación especial que se quiere dar a las palabras “value” y “taxation-” para determinar el carácter del impuesto.
No es más importante por consiguiente la segunda parte del argumento en que refiriéndose la apelante al sentido que debe dársele a la palabra “capital” en su alegato dice: “Imponiendo el capítulo primero del título nono del Có-digo Político una contribución sobre la propiedad, nosotros inferimos que la palabra ‘capital’ está usada en este caso como comprendiendo toda la propiedad perteneciente a la corporación.” El nombre no hace la cosa. Todo depende de los términos en que aparece redactado el artículo 317. “Una contribución al capital de una corporación (capital stock) puede ser claramente o una contribución sobre la propiedad o un arbitrio (excise), y la fraseología del esta-tuto bajo el cual se impone puede determinar en un caso en particular a qué clasificación pertenece. Una contribu-ción sobre el capital es generalmente considerada como un arbitrio (excise) más que como una contribución sobre la propiedad, aunque se ba resuelto lo contrario en algunos estados.” Cooley, vol. 2, p. 1707-8.
Massachusetts es un ejemplo claro en donde la contribu-ción se determina e impone en la forma que se establece claramente por el artículo 317. El mismo autor dice: “En Massachusetts una • contribución determinada por el exceso del valor en el mercado de las acciones de la corporación (capital stock) sobre la propiedad de otro modo sujeta a impuesto, y otra determinada por el valor total de las ac-*940ciones de la corporación “(corporate shares) se ha resuelto que son más bien arbitrios que impuestos a la propiedad.” Cooley, vol. 2, 1708-9. Y como materia ilustrativa en rela-ción con los dos modos en que puede imponerse la contri-bución a las corporaciones, en la nota 99, p. 1708, Cooley hace la siguiente cita:
“Si una contribución sobre el capital eo nomine de corporaciones (capital stock) hace las acciones objeto directo de la contribución y se usa .el término ‘capital de la corporación’ (capital stock) como significando toda la propiedad y el activo de la corporación, tanto tangible como intangible, se resuelve a veces que la contribución im-puesta es una contribución sobre la propiedad y no un arbitrio; pero si el capital de las corporaciones (capital stock) no es per se el objeto de la contribución, sino que es el método seguido con el fin de fijar el montante de la contribución de la corporación, el impuesto es en-tonces un arbitrio y no una contribución sobre la propiedad. Esta es la conclusión a que ha llegado por lo menos un comentarista. Véase la nota en 58 L. B. A. pág. 618, que dice que ésta es la con-clusión a que ha llegado el autor. Sin embargo, en cuanto a la primera de estas dos proposiciones parece que hay algunas opiniones disidentes. Cuando la contribución sobre el capital de las corpora-ciones se fija por el valor total de las acciones y no por el valor de la propiedad de la corporación, se ha resuelto también generalmente que es un arbitrio y no una contribución sobre la propiedad. Hamilton Mfg. Co. v. Massachusetts, 6 Wall. (U. S.) 632, 18 L. Ed. 904.”
En el estado de Nueva York encontramos la> diferencia de contribuciones que deben considerarse sobre la propie-dad o como un arbitrio (excise). En 1857 se discutió una ley sobre contribuciones exigibles por las autoridades locales
* * * “disponiendo que el capital (capital stock) de toda compañía sujeta al pago de contribuciones debía ser tasado por su valor real, y en la misma forma que cualquier otra propiedad mueble o inmueble en el mismo condado. Se resolvió que esta ley imponía una contribución sobre las colaterales en que se había invertido el capital y que una contribución impuesta de acuerdo con la misma sobre el capital (capital stock) de un banco era nula hasta el mon-tante del capital invertido en obligaciones del gobierno exentas de contribución. New York ex real; Bank of Commerce v. New York City & County, 2 Black, 620, 17 L. Ed. 451.”
*941“Pero la ley de contribuciones del estado de Nueva York sobre las corporaciones de acuerdo con su capital (capital stock) impone una contribución sobre la franquicia o negocio, y no una sobre la propiedad. Repetimos que es innecesario citar las autoridades que establecen esta proposición fuera de toda duda. Y además debe insistirse, a pesar de algunas decisiones que serán discutidas, que al fijarse esta contribución no es afectada en absoluto por la circunstancia de que todo el capital de la corporación o parte del mismo sujeto a la misma, haya sido invertido en derechos de autor (copyrights), patentes o derechos de patentes, siempre que tal corporación esté en otro sentido dentro del estatuto.
“El caso de People v. Home Ins. Co., 92 N. Y. 328, confirmado al ser traído con un writ of error en 119 U. S. 129, 30 L. Ed. 350, 8 Sup. Ct. Rept. 1385, y al ser discutido nuevamente en 134 U. S. 594, 33 L. Ed. 1025, 10 Sup. Ct. Rept. 593, resolvió que la inversión en bonos de los Estados Unidos no daba derecho a la corporación a que se le hiciera una rebaja en la contribución, porque era entera-mente impertinente cuál era la naturaleza de la propiedad repre-sentada por el capital de la corporación (capital stock), ya que era una forma de medir y no el objeto de la contribución, y es entera-mente concluyente sobre esa materia. Ese caso está en armonía con con todas las autoridades, y fuera de toda crítica una vez admitido que el estatuto impone un derecho de franquicia y no una contri-bución sobre la propiedad.”
“Por otra parte, el estatuto de Connecticut, que imponía una contribución de un determinado tanto por ciento sobre el capital en efectivo de corporaciones domésticas en cierta fecha dada, se resolvió que imponía una franquicia y no una contribución sobre la propiedad, y que por consiguiente no había derecho a rebaja alguna por el montante del capital que se hubiere invertido en bonos de los Estados Unidos. Coite v. Connecticut Mut. L. Ins. Co., 36 Conn. 513.”
“La Corte de apelaciones de Kentucky, al interpretar un estatuto de aquel estado que requería se hiciera una tabla de valuación y tasación de una declaración jurada que debía ser suministrada por toda corporación y de cualquier otra prueba que pudiera obtenerse para fijar el valor del capital de toda corporación doméstica, y que del montante así fijádose se dedujera el valor en que estuviere tasada .toda la propiedad tangible de la corporación en dicho estado o en los condados donde estuvieren situados, y declarando que el rema-nente así hallado era el valor de la franquicia de incorporación sujeta a contribución, resolvió que al usar las palabras ‘capital stock’ la *942legislatura tuvo en mente incluir toda propiedad, real o personal, tangible o intangible, todo el activo y la franquicia, abarcándolos como si fuesen un todo y, deducir la propiedad tangible sobre la cual ya se había impuesto contribución, tratar el balance neto como el valor para la imposición de la contribución sobre la franquicia. Henderson Bridge Co. v. Com., 99 Ky. 623, 29 L. R. A. 73, 31, S. W. 486. Confirmado en 166 U. S. 150, 41 L. Ed. 953, 17 Sup. Ct. Rep. 532.”
(58 L. K. A. 529-540-565-568.)
“Cuando se trata del capital de corporaciones (capital stock) el asunto es más complicado y las decisiones varían más. Que en un sentido el capital de corporaciones es propiedad, no será negado por nadie; pero si una contribución sobre el capital de corporaciones (capital stock) equivale a una contribución sobre la propiedad en general es una cuestión enteramente distinta. En varias jurisdic-ciones se ha resuelto que el capital de las corporaciones (capital stock) prácticamente representa su propiedad y que ambas cosas son para todos los fines términos que se usan indistintamente. En lo que se refiere a la contribución sobre el capital de corporaciones (capital stock) en general, otras jurisdicciones, sin embargo, han resuelto y las cortes federales han confirmado sus decisiones, que ésta no es una contribución sobre la propiedad.” Seligman, Essays on Taxation (8th Edition) página 233.
El artículo 317 del Código Político está redactado así:
“Art. 317. — La propiedad mueble de instituciones, corporaciones y compañías incorporadas con arreglo a las leyes de Puerto Rico fuera de las instituciones bancarias con capital en acciones deberá tasarse como perteneciendo a tales instituciones, corporaciones y compañías por el Tesorero de Puerto Rico, en la forma que este artículo provee. El valor efectivo actual del capital de las citadas corporaciones, se fi-jará por el Tesorero de Puerto Rico de conformidad con la declara-ción jurada de los presidentes, directores u otros funcionarios al frente de tales corporaciones, como se requiere por el artículo 319, o basándolo en cualquier otro informe fidedigno que el Tesorero tenga o adquiera, y el valor efectivo actual no será en ningún caso menos que el valor del capital y bonos más el sobrante y ganancias no divididas de dichas instituciones, corporaciones y compañías; ni será menor que el valor en el mercado de los bienes inmuebles y muebles de dichas instituciones, corporaciones y compañías, inclu-yendo en los bienes muebles todos los derechos, franquicias y con-cesiones. De la tasación obtenida en esta forma se deducirá el valor *943total de la propiedad inmueble de dichas corporaciones, que resulte de la tasación verificada de acuerdo con las disposiciones del artículo 316; y el resto será considerado como que representa la propiedad mueble de dichas corporaciones que ha de someterse a contribución.” Comp. 1911, página 590.
El estatuto prescribe la forma en que se ba de valuar la propiedad mueble de las corporaciones domésticas. El capital stock se determina más bien por el valor total de las acciones que por el valor de la propiedad de la corporación. El capital de la corporación (capital stock) no es por con-siguiente, la materia per se sujeta a contribución sino que es el standard tomado a los efectos de fijar la suma de una contribución impuesta a la corporación, y en su finalidad es un arbitrio (excise). La prueba evidente para inferir de los términos de la ley que fué aquélla la intención de la le-gislatura es que se toma como base de la valuación el capital stock en su sentido estricto de las acciones para distin-guirlo del montante o valor de la propiedad de la corpora-ción. 5 Fletcber, Corporations, p. 3413.
La razón de' tal distinción puede verse más claramente cuando se pone otro límite en la última parte del artículo 317 en el sentido de que la medida del capital en acciones no será menor tampoco que el valor en el mercado de los bienes inmuebles y muebles. Sería difícil entender este ex-tremo del artículo 317, supra, si no se presupone un tér-mino de comparación para fijar aquel límite, y que no es otro que el valor de las acciones, bonos y ganancias no divi-didas como más antes indica dicho artículo. De otro modo hubiera sido bien fácil al legislador si su intención erá im-poner la contribución sobre la propiedad de las corporacio-nes, referirse simplemente a su propiedad corporativa o ac-tivo (assets) de las mismas.
Parece claro además que si en el método de valuación que sigue el artículo 317 sobre la propiedad mueble, la sola deducción’ que se permite es la de la propiedad inmueble, lo que sin duda se hace para evitar una doble contribución, *944no existiendo tal propiedad en el activo de una corporación, únicamente queda sujeto a tasación el valor actual de las acciones y bonos, más las ganancias no divididas. Y ésta es la situación de la apelante. El Tesorero, no como una opción, sino que necesariamente siguió el método que prescribe el artículo 317 imponiendo la contribución en la forma en que lo hizo. En este punto no debemos perder de vista el artículo 322 del Código Político que aclara mejor la in-tención de la legislatura, y que dice:
“Art. 322. — Las contribuciones insulares, municipales y locales, impuestas sobre acciones, capital y propiedad de instituciones, cor-poraciones y compañías comprendidas dentro de las prescripciones de este título, y sobre acciones de bancos establecidos en Puerto Rico serán pagadas en la oficina del Tesorero, quien entregará, de acuerdo con la ley, la parte proporcional de dichas contribuciones locales y municipales vencidas, a los funcionarios de los distritos municipales o divisiones locales respectivas a quienes corresponda y las citadas instituciones, corporaciones y compañías quedan por el presente título autorizados para retener las contribuciones corres-pondientes sobre acciones del capital, de las ganancias o dividendos que se- deriven a favor de los accionistas, o a cancelar una parte de dichas acciones, suficiente para pagar las citadas contribuciones. Las contribuciones insulares, municipales y locales impuestas a dichas instituciones, corporaciones y compañías serán devengadas por plazos semianuales, y todas las penalidades por falta de pago, la sujeción a embargo, incautación y venta de propiedad prescritas más adelante serán aplicables a dichas instituciones, .corporaciones y compañías en la misma forma que a individuos particulares." Comp. 1911, p. 593.
Sé habla de la poca o nimia influencia que puede tener esa disposición en relación con el artículo 317. Se ha que-rido limitar sus efectos a la contribución que se impone a los bancos, pero una lectura superficial del artículo 322 re-velará a cualquiera que el precepto se refiere también a las corporaciones. El artículo, como hemos visto, principia así: “Las contribuciones insulares, municipales y locales, im-puestas sobre acciones, capital y propiedad de instituciones, *945corporaciones y compañías comprendidas dentro de las pres-cripciones de este título, y sobre acciones de bancos * * * ” (Las itálicas son nuestras). Si esta es la ley en Puerto Rico, no vemos la aplicación que pueda tener el caso de Home Savings Bank v. Des Moines, 205 U. S. 503, que interpreta un estatuto bien distinto del estado de Iowa y que dispone (Sec.‘ 1322 del Código de Iowa) que las acciones serán tasadas a los bancos y no a los accionistas. Parecía lógico que siguiendo el tenor literal de dicha ley, la Corte Suprema Federal llegue a la conclusión, como así lo resol-vió, de que la contribución se impone a las acciones como propiedad de la corporación bancaria y no a los accionis-tas; que el banco tenía que pagarla como su propia deuda, sin derecho al reembolso por los accionistas y como una contribución sobre la propiedad, debiendo deducirse los bo-nos declarados exentos por estatutos federales. Lo contra-rio se prescribe por la misma sección del Código de Iowa para los bancos nacionales. La contribución se impone a las' acciones en poder de los accionistas. El impuesto es un excise (arbitrio.) y nada hay que deducir por la inver-sión que tengan dichos bancos en bonos de los Estados Uni-dos. Esto es lo que se declara en el caso de Des Moines National Bank v. Thomas Fairweather, 263 U. S. 103. Aun-que este caso se cita por la apelante no vemos qué ayuda puede prestarle, pues más bien favorece plenamente la po-sición de la parte apelada.
Se ha dado también importancia a la palabra “mueble” usada en el artículo 317 para aportarse un elemento más a la teoría de que por él se impone una contribución sobre toda la propiedad tangible de las corporaciones. Parece dársele a esta última palabra el significado que por su pro-pia naturaleza tiene, o sea, como propiedad tangible. Sin embargo, los bienes muebles también lo son por disposición de la ley y como tal se comprenden, entre otros, las accio-nes en bancos o compañías de comercio, industria, etc., ar-tículos 338 y 339 del Código Civil. No se puede encontrar *946base por ese lado para sostener qne el mero nso de la pa-labra mueble es un dato para decir que la contribución de que trata el artículo 317 es una sobre la propiedad. Ade-más, si no podemos negar que dicho artículo establece la medida del capital en acciones, bonos y ganancias no divi-didas para regular el impuesto y que “ni será menor que el valor en el mercado de los bienes inmuebles y muebles,” no puede haber duda por esta última distinción de la misma ley que la propiedad mueble a que se refiere el estatuto es la propiedad intangible representada por el agregado de las acciones. Si hay inmuebles es la única deducción que permite el estatuto, a semejanza que en Massachusetts como hemos visto, y la contribución alcanza en el remanente al capital en acciones; de otro modo la contribución se impone enteramente sobre las acciones y ganancias no divididas de la corporación, como se hizo en este caso, sin que fuera el deber del Tesorero deducir los demás bienes relacionados en la planilla, pues el dinero invertido en tales bienes es inmaterial por tratarse en sus efectos del cobro de una con-tribución sobre la franquicia.
Se ha insinuado asimismo que el Código Político tiene el Capítulo II en donde se trata exclusivamente sobre im-puestos que tienen el carácter de “arbitrios” y que si el artículo 317 supra estableciese un arbitrio, el legislador de-bió incluirlo en dicho Capítulo II. El argumento es tan trivial que no requiere una seria consideración. Será su-ficiente decir que el Capítulo II se refiere exclusivamente a ciertos arbitrios sobre licores, tabaco y otros artículos pro-piamente seleccionados por razón de que no son parte esen-cial del consumo diario de la Isla, sino que se cuentan en-tre los artículos de lujo y comodidad, pero la palabra arbi-trio tiene una significación más general y sería bien raro, por no decir ridículo, que el legislador hubiera colocado el impuesto sobre las franquicias de corporaciones al lado, por ejemplo, de un impuesto sobre perfumería. La contri-bución sobre herencias es también un arbitrio, Cooley, Vol. *9471, pág. 133, y sin embargo no se clasifica en el Código Polí-tico entre los arbitrios del Capítulo II a qne nos referimos.
No aparece qne haya ocurrido en este caso, pero indu-dablemente con el sistema de considerar el impuesto sobre las corporaciones domésticas o sobre sus franquicias como un arbitrio, el legislador evita el peligro de que puedan ad-quirirse bonos exentos de contribución poco antes de archi-varse las planillas y redimirse poco después para de ese modo evadir el sostenimiento de las cargas del gobierno. Por supuesto que aún tratándose de una contribución so-bre los bienes de una corporación tal cosa no puede hacerse —58 L.P.A. 569 — pero si la ley prescribe un método claro y sencillo ¿por qué no seguirlo?
Por todo lo expuesto, la sentencia de la corte inferior debió confirmarse.